DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. 16424252, 15973445 and 62502132 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Nowhere do the Applications No. 16424252, 15973445 and 62502132discuss limitations recited in independent claims 1 and 6 and dependent claim 20 as following:
Claim 1 – “extracting a set of features associated with the first desk from the first image, the set of features representing a set of human effects excluding a set of assets defined by an administrator.”
Claim 6 – “extracting a set of features associated with the first desk from the first image, the set of features representing a set of human effects excluding a set of assets defined by an administrator”
Claim 20 – “the set of features representing the set of human effects excluding a set of assets defined by an administrator”
Accordingly, claims 1-9 and 20 are not entitled to the benefit of the prior application.”

Claim Objections
Claims 5, 8 and 14 are objected to because the acronym ‘2D’ is used without spelling out in full at its first occurrence in the claim.  
Appropriate correction(s) is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the limitation “selected from a group of states comprising.” Said limitation requires a selection from an open list of alternatives. Therefore, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05 (h). Claim 1 also recites the term “human effect.” The specification does not provide sufficient detail so that one of ordinary skill in the art can reasonably conclude what is considered a “human effect.” Although the specification provide some examples of a human effect, this is not sufficient to a person of ordinary skill in the art to translate the term into meaningfully precise claim scope. For the purpose of applying art, Examiner turns to claim 19 and interprets the term “human effect” as one or more object selected from a group consisting of: " personal items; " laptop computers; . tablet computers; " smartphones; " keyboards; " electronic mice; " charging cables; " data transfer cables; " beverage containers; " food containers; " utensils; " tissues; " napkins; " pairs of headphones; " articles of clothing;  wearable accessories; " keys; " keychains; " wallets; " pens; " pencils;  books; " booklets; " notebooks; and " pieces of loose paper.
Regarding claim 2, claim 2 recites the limitation “wherein the group of states comprises.” Said limitation requires a selection from an open list of alternatives. Therefore, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05 (h).
Regarding claims 3 and 4, claims 3 and 4 also recite the term “human effect.” Therefore, claims 3 and 4 are also rejected under 35 U.S.C. 112(b) as discussed above with respect to claim 1.
Regarding claims 2-5, claims 2-5 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 2-5 do not remedy all deficiency and therefore inherit the rejection of the parent claim.

Regarding claim 6, claim 6 recites the limitation “selected from a group of states comprising.” Said limitation requires a selection from an open list of alternatives. Therefore, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05 (h). Claim 6 also recites the term “human effect.” The specification does not provide sufficient detail so that one of ordinary skill in the art can reasonably conclude what is considered a “human effect.” Although the specification provide some examples of a human effect, this is not sufficient to a person of ordinary skill in the art to translate the term into meaningfully precise claim scope. For the purpose of applying art, Examiner turns to claim 19 and interprets the term “human effect” as one or more object selected from a group consisting of: " personal items; " laptop computers; . tablet computers; " smartphones; " keyboards; " electronic mice; " charging cables; " data transfer cables; " beverage containers; " food containers; " utensils; " tissues; " napkins; " pairs of headphones; " articles of clothing; wearable accessories; " keys; " keychains; " wallets; " pens; " pencils;  books; " booklets; " notebooks; and " pieces of loose paper.
Regarding claims 7-9, claims 6-9 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 7-9 do not remedy all deficiency and therefore inherit the rejection of the parent claim.
Regarding claim 10, claim 10 recites the limitation “wherein the group of states comprises.” Said limitation requires a selection from an open list of alternatives. Therefore, it is unclear what other alternatives are intended to be encompassed by the claim. See MPEP 2173.05 (h). Claim 6 also recites the term “human effect.” The specification does not provide sufficient detail so that one of ordinary skill in the art can reasonably conclude what is considered a “human 
Regarding claim 18, claim 18 also recites the term “human effect.” Therefore, claim 18 is also rejected under 35 U.S.C. 112(b) as discussed above with respect to claim 1.
Regarding claims 11-20, claims 11-20 are, either directly or indirectly, dependent from a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 11-18 do not remedy all deficiency and therefore inherit the rejection of the parent claim. Examiner notes that the term “human effect” is clear on claims 19 and 20.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-13 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Synnott et al. ("Detection of workplace sedentary behavior using thermal sensors." 2016 38th Annual International Conference of the IEEE Engineering in Medicine and Biology Society (EMBC). IEEE, 2016.), hereinafter referred to as Synnott, in view of Sigal et al. (US 20170054734 A1), hereinafter referred to as Sigal34 
Regarding claim 1, Synnott discloses method for monitoring occupancy comprising:
at a first time, recording a first image at a sensor block, the first image depicting a first desk (See page 5415 – “within the field of view of the sensor, office equipment including monitors and printers heating up, warm drinks, and residual heat emanating from previously occupied chairs” and Fig. 2 );
extracting a set of features associated with the first desk from the first image, the set of features representing a set of human effects  (See page 5414 – " detection algorithm was designed to facilitate the detection of moving objects in addition to a predominantly stationary heat source, whilst minimizing the impact of fluctuating heat sources such as environmental temperature drift and warm objects such as hot drinks or computing equipment) excluding a set of assets defined by an administrator (See page  5414 - A binary mask is then generated for each subsequent frame of thermal data, in which any values which deviate from the background snapshot by more than a set threshold are assigned a logical 1 value. All other pixels are assigned a logical 0 value.);
calculating an occupancy state of the first desk based on the set of features associated with the first desk, the occupancy state selected from a group of states comprising: occupied; and
vacant; (See page 5415 – “These metrics were designed to facilitate the analysis of areas including: movement amount, occupant and ambient temperature, occupant count, occupant proximity and time without occupancy. See also page 5416) – “Results
obtained highlight that the thermal sensor was able to more accurately determine Total Occupancy Time, Total Absence Time, Median & Mean Occupancy Time, Median & Mean
Absence Time and Number of Absences”)
Synnott does not explicitly disclose updating a scheduler to indicate the occupancy state of the first desk.
However, Sigal34 from the same or similar endeavor of tracking usage of desks in a workplace discloses updating a scheduler to indicate the occupancy state of the first desk (See [0019] and [0026] – updating vacancy/occupancy information).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Synnott to add the teachings of Sigal34 as above, in order to potential users know virtually immediately that a user has just finished using a specific desk, and that the specific desk is now available for immediate use (Sigal34, [0026]).
Regarding claim 2, Synnott and Sigal34 disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Synnott discloses the method of claim 1, wherein the group of states comprises: occupied with human present; occupied with human absent; and vacant. (See page 5415 – “These metrics were designed to facilitate the analysis of areas including: movement amount, occupant and ambient temperature, occupant count, occupant proximity and time without occupancy. See also page 5416) – “Results obtained highlight that the thermal sensor was able to more accurately determine Total Occupancy Time, Total Absence Time, Median & Mean Occupancy Time, Median & Mean Absence Time and Number of Absences”)
Regarding claim 3, Synnott and Sigal34 disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Synnott discloses the method of claim 2, further comprising, in response to detecting a human effect in the set of human effects within a predefined area associated with the first desk and in response to detecting absence of humans within the predefined area associated with the first desk, calculating the occupancy state of the first desk as occupied with human absent (See page 5415 – “These metrics were designed to facilitate the analysis of areas including: movement amount, occupant and ambient temperature, occupant count, occupant proximity and time without occupancy. See also page 5416) – “Results obtained highlight that the thermal sensor was able to more accurately determine Total Occupancy Time, Total Absence Time, Median & Mean Occupancy Time, Median & Mean Absence Time and Number of Absences”).
Examiner notes that neither of the limitations in claim 3 are not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition happening. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.	
Regarding claim 4, Synnott and Sigal34 disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
the method of claim 2, further comprising, in response to detecting a human effect in the set of human effects within a predefined area associated with the first desk based on the set of features and in response to detecting a human within the predefined area associated with the first desk based on the set of features, calculating the occupancy state of the first desk as occupied with human present (See page 5415 – “These metrics were designed to facilitate the analysis of areas including: movement amount, occupant and ambient temperature, occupant count, occupant proximity and time without occupancy. See also page 5416) – “Results obtained highlight that the thermal sensor was able to more accurately determine Total Occupancy Time, Total Absence Time, Median & Mean Occupancy Time, Median & Mean Absence Time and Number of Absences”).
Examiner notes that neither of the limitations in claim 3 are not required by the broadest reasonable interpretation of the claim because the claimed invention may be practiced without the condition happening. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04.	
Regarding claim 6, claim 6 is rejected under the same art and evidentiary limitations as determined for the method of claims 1 and 2.
Regarding claims 10, 12 and 18 - 20, claim 10, 12 and 18 - 20 are rejected under the same art and evidentiary limitations as determined for the method of claim 1. 
Furthermore, Synnott discloses via a contextual model (See page 5414 – “The approach achieves this by first capturing a background thermal reading of a scene only containing stationary objects, such as desks and computing equipment. A binary mask is then generated for each subsequent frame of thermal data, in which any values which deviate from the background snapshot by more than a set threshold are assigned a logical 1 value. All other pixels are assigned a logical 0 value. This binary mask is then analyzed using MATLAB’s BlobAnalysis class in order to determine the area, bounding box, centroid and eccentricity of any heat sources with an area greater than 8 pixels. This was determined to give the most consistent human tracking performance while filtering out other heat sources such as smaller computing equipment and warm drinks. Such qualifying heat sources are referred to as ‘blobs’ in the remainder of this paper.)
and human effects selected from a group consisting of: personal items; laptop computers; tablet computers; smartphones; keyboards; electronic mice; charging cables; data transfer cables; beverage containers; food containers; utensils; tissues; napkins; pairs of headphones; articles of clothing; wearable accessories; keys; keychains; wallets; pens; pencils; books; booklets; notebooks; and pieces of loose paper. (See page 5415 – “within the field of view of the sensor, office equipment including monitors and printers heating up, warm drinks, and residual heat emanating from previously occupied chairs” and Fig. 2)
and Sigal34 discloses transmitting the occupancy state of the first desk to a remote computer system. ([0026] - transmitting information to the entity that may be displayed on one or more display monitors at the facility being operated by the entity)
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 2. 
Regarding claim 13, Synnott and Sigal34 disclose all the limitations of claim XXX, and is analyzed as previously discussed with respect to that claim.
Synnott does not explicitly disclose method of claim 10, wherein updating the scheduler to indicate the occupancy state of the first desk comprises updating the scheduler to indicate a location and the occupancy state of the first desk.
However, Sigal34 from the same or similar endeavor of tracking usage of desks in a workplace discloses method of claim 10, wherein updating the scheduler to indicate the occupancy state of the first desk comprises updating the scheduler to indicate a location and the occupancy state of the first desk (See [0026], Fig 2 and claims 4 and 10)
The motivation for combining Synnott and Sigal34 has been discussed in connection with claim 1, above. 
Claims 5, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Synnott, in view of Sigal34, and further in view of Jia (US 20160292515 A1), hereinafter referred to as Jia
Regarding claim 5, Synnott and Sigal34 disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Synnott does not explicitly disclose the method of claim 1, wherein recording the first image at the sensor block comprises recording a first 2D depth image at the sensor block, the first 2D depth image depicting the first desk.
However, Jia from the same or similar endeavor of tracking system discloses the method of claim 1, wherein recording the first image at the sensor block comprises recording a first 2D depth image at the sensor block, the first 2D depth image depicting the first desk (See [0062] - 2D depth-sensing).
provide improved operations compared to conventional 2D imaging in their relative immunity to ambient lighting problems, better separation of occluding objects, and better privacy protection (Jia, [0062]).
Regarding claims 8 and 14, claim 8 and 14 are rejected under the same art and evidentiary limitations as determined for the method of claim 5.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Synnott, in view of Sigal34, and further in view of Fu (US 20180174325 A1), hereinafter referred to as Fu
Regarding claim 7, Synnott and Sigal34 disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim
Synnott does not explicitly disclose the method of claim 6, wherein recording the first image at the sensor block comprises recording a first color image at the sensor block, the first color image depicting the first desk.
However, Fu from the same or similar endeavor of image processing discloses the method of claim 6, wherein recording the first image at the sensor block comprises recording a first color image at the sensor block, the first color image depicting the first desk (See [0022]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Synnott and Sigal34 to add the teachings of Fu as above, in order to efficient and accurate detecting and segmenting objects (Jia, [0062]).

Regarding claim 9, Synnott and Sigal34 disclose all the limitations of claim 6, and is analyzed as previously discussed with respect to that claim
Synnott does not explicitly disclose the method of claim 6, wherein recording the first image at the sensor block comprises recording a first color image at the sensor block, the first color image depicting the first desk.
However, Fu from the same or similar endeavor of image processing discloses the method of claim 6, wherein recording the first image at the sensor block comprises recording a first 3D point cloud at the sensor block (See [0022]).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Synnott and Sigal34 to add the teachings of Fu as above, in order to efficient and accurate detecting and segmenting objects (Fu, [0022]).
The examiner notes that it is well known in the art to use of 3D point cloud to detect an object.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Synnott, in view of Sigal34, and further in view of Casey (US 20180168020 A1), hereinafter referred to as Casey
Regarding claim 15, Synnott and Sigal34 disclose all the limitations of claim 10, and is analyzed as previously discussed with respect to that claim
Furthermore, Synnott discloses the method of claim 10, wherein extracting the set of features associated with the first desk from the first image comprises:
extracting the set of features from the first image (See page 5415 – “within the field of view of the sensor, office equipment including monitors and printers heating up, warm drinks, and residual heat emanating from previously occupied chairs” and Fig. 2 );
Synnott does not explicitly disclose associating the set of features with the first desk based on proximity of the set of features to the first desk in the first image.
However, Casey from the same or similar endeavor of image processing discloses associating the set of features with the first desk based on proximity of the set of features to the first desk in the first image (See [0326] – “when an area within or around a desk is used for detecting occupancy/vacancy, a mask may be applied to the rest of the room, outside a predefined distance of the desk, or within a predefined space on the desk, to define a region of interest for detecting occupancy/vacancy”).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Synnott and Sigal34 to add the teachings of Casey as above, in order to determine a location and type of an object in the space (Casey, [0326]).
Regarding claim 16, Synnott and Sigal34 disclose all the limitations of claim 15, and is analyzed as previously discussed with respect to that claim
Synnott does not explicitly disclose the method of claim 15, wherein associating the set of features with the first desk based on proximity of the set of features to the first desk in the first image comprises associating the set of features with the first desk in response to detecting the set of features within a first predefined region of the first image, the first predefined region associated with the first desk.
the method of claim 15, wherein associating the set of features with the first desk based on proximity of the set of features to the first desk in the first image comprises associating the set of features with the first desk in response to detecting the set of features within a first predefined region of the first image, the first predefined region associated with the first desk (See [0326] – “when an area within or around a desk is used for detecting occupancy/vacancy, a mask may be applied to the rest of the room, outside a predefined distance of the desk, or within a predefined space on the desk, to define a region of interest for detecting occupancy/vacancy”).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Synnott and Sigal34 to add the teachings of Casey as above, in order to determine a location and type of an object in the space (Casey, [0326]).
Regarding claim 17, Synnott and Sigal34 disclose all the limitations of claim 15, and is analyzed as previously discussed with respect to that claim
Synnott does not explicitly disclose the method of claim 15, wherein associating the set of features with the first desk based on proximity of the set of features to the first desk in the first image comprises associating the set of features with the first desk in response to detecting the set of features within a threshold distance of the first desk in the first image.
However, Casey from the same or similar endeavor of image processing discloses the method of claim 15, wherein associating the set of features with the first desk based on proximity of the set of features to the first desk in the first image comprises associating the set of features with the first desk in response to detecting the set of features within a threshold distance of the first desk in the first image.
 (See [0326] – “when an area within or around a desk is used for detecting occupancy/vacancy, a mask may be applied to the rest of the room, outside a predefined distance of the desk, or within a predefined space on the desk, to define a region of interest for detecting occupancy/vacancy”).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Synnott and Sigal34 to add the teachings of Casey as above, in order to determine a location and type of an object in the space (Casey, [0326]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486